     Case 2:20-cv-08417-FMO-JEM Document 17 Filed 02/08/21 Page 1 of 3 Page ID #:43



1

2

3

4

5

6

7                                        UNITED STATES DISTRICT COURT
8                                   CENTRAL DISTRICT OF CALIFORNIA
9

10    ORLANDO GARCIA,                              )    Case No. CV 20-8417 FMO (JEMx)
                                                   )
11                          Plaintiff,             )
                                                   )
12                  v.                             )    ORDER DISMISSING ACTION WITHOUT
                                                   )    PREJUDICE
13    KIHO KIM, et al.,                            )
                                                   )
14                          Defendants.            )
                                                   )
15

16            On October 7, 2020, the court issued a Standing Order Re: ADA Accessibility Cases (see
17    Dkt. 9, Court’s Order of October 7, 2020), which ordered plaintiff to file a request for entry of
18    default no later than seven days after the time the response to the complaint would have been due
19    by defendants. (Id. at 2). The court admonished plaintiff that “failure to seek entry of default within
20    seven [] days after the deadline to file a response to the complaint shall result in the dismissal of
21    the action and/or the defendant against whom entry of default should have been sought.” (Id. at
22    2-3) (citing Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386,
23    1388 (1962)).
24            Here, defendants Kiho Kim (“Kiho”) and Kyungjoo Kim1 (“Kyungjoo”) (collectively,
25    “defendants”) were served with the summons and complaint on November 23, 2020, by
26
          1
27           Kiho and Kyungjoo were sued in their individual capacities and in their representative
      capacities as trustees of the Kiho and Kyungjoo Kim Living Trust. (See Dkt. 1, Complaint). All
28    references to defendants herein shall refer to defendants in both their individual and representative
      capacities.
     Case 2:20-cv-08417-FMO-JEM Document 17 Filed 02/08/21 Page 2 of 3 Page ID #:44



1     substituted service. (See Dkt. 11, Proof of Service [as to Kyungjoo]); (Dkt. 12, Proof of Service
2     [as to Kiho]). On December 16, 2020, Kiho sent defendant a Notice and Acknowledgment of
3     Service, (see Dkt. 13, Notice and Acknowledgment of Service [as to Kiho]), and on December 22,
4     2020, Kyungjoo sent defendant a Notice and Acknowledgment of Service. (See Dkt. 14, Notice
5     and Acknowledgment of Service [as to Kyungjoo]). Kiho’s responsive pleading to the complaint
6     was thus due on January 6, 2021, while Kyungjoo’s responsive pleading was due January 12,
7     2021. (See id.); (Dkt. 13, Notice and Acknowledgment of Service [as to Kiho]). As of the date of
8     this Order, defendants have not answered the complaint, nor has plaintiff filed a request for entry
9     of default as to either defendant.2 (See, generally, Dkt.).
10           A district court may dismiss an action for failure to prosecute or to comply with court orders.
11    Fed. R. Civ. P. 41(b); Link, 370 U.S. at 629-30, 82 S.Ct. at 1388 (authority to dismiss for failure
12    to prosecute necessary to avoid undue delay in disposing of cases and congestion in court
13    calendars); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (district court may dismiss
14    action for failure to comply with any court order). Dismissal, however, is a severe penalty and
15    should be imposed only after consideration of the relevant factors in favor of and against this
16    extreme remedy. Thompson v. Housing Auth. of Los Angeles, 782 F.2d 829, 831 (9th Cir.1986).
17    These factors include: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s
18    need to manage its docket; (3) the risk of prejudice to defendants/respondents; (4) the availability
19    of less drastic alternatives; and (5) the public policy favoring disposition of cases on their merits.”
20    Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (citing Ferdik, 963 F.2d at 1260-61); see
21    Applied Underwriters, Inc. v. Lichtenegger, 913 F.3d 884, 891 (9th Cir. 2019) (“By its plain text,
22    a Rule 41(b) dismissal . . . requires ‘a court order’ with which an offending plaintiff failed to
23    comply.”). “Although it is preferred, it is not required that the district court make explicit findings
24
         2
25           On January 6, 2021, the parties filed a notice of provisional settlement, which was stricken
      by the court on January 7, 2021. (See Dkt. 16, Court’s Order of January 7, 2021). In its order
26    striking the provisional notice of settlement, the court again admonished the parties that “[f]ailure
      to comply with all case deadlines and the orders issued by the court in this case shall result in the
27
      imposition of sanctions, including but not limited to, the dismissal of the action for failure to comply
28    with any applicable rules and/or court orders.” (Dkt. 16, Court’s Order of January 7, 2021) (citing
      Fed. R. Civ. P. 41(b); Link, 370 U.S. at 629-30, 82 S.Ct. at 1388)).

                                                          2
     Case 2:20-cv-08417-FMO-JEM Document 17 Filed 02/08/21 Page 3 of 3 Page ID #:45



1     in order to show that it has considered these factors and [the Ninth Circuit] may review the record
2     independently to determine if the district court has abused its discretion.” Ferdik, 963 F.2d at
3     1261.
4             Having considered the Pagtalunan factors, the court is persuaded that this action should
5     be dismissed for failure to comply with a court order and failure to prosecute. Plaintiff’s failure to
6     file a request for entry of default hinders the court’s ability to move this case toward disposition and
7     indicates that plaintiff does not intend to litigate this action.         In other words, plaintiff’s
8     “noncompliance has caused [this] action to come to a complete halt, thereby allowing [her] to
9     control the pace of the docket rather than the Court.” Yourish v. Cal. Amplifier, 191 F.3d 983, 990
10    (9th Cir. 1999) (internal quotation marks omitted). Further, plaintiff was warned that failure to file
11    a request for entry of default would result in a dismissal of the action for lack of prosecution and
12    failure to comply with a court order. (See Dkt. 9, Court’s Order of October 7, 2020, at 2); see also
13    Ferdik, 963 F.2d at 1262 (“[A] district court’s warning to a party that his failure to obey the court’s
14    order will result in dismissal can satisfy the consideration of alternatives requirement.”) (internal
15    quotation marks omitted). Thus, having considered the Pagtalunan factors, the court is persuaded
16    that the instant action should be dismissed for failure to comply with a court order and failure to
17    prosecute.
18            Based on the foregoing, IT IS ORDERED that judgment be entered dismissing this action,
19    without prejudice, for failure to prosecute and comply with the orders of the court.
20    Dated this 8th day of February, 2021.
                                                                                /s/
21                                                                      Fernando M. Olguin
                                                                    United States District Judge
22

23

24

25

26

27

28


                                                         3
